Title: Benjamin Harrison to Virginia Delegates, 7 June 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
In Council June 7th. 1783.
I have rec’d. your favor by the last Post, and have no official Communications to make you. We are anxiously waiting for the definitive Treaty, some of our People can hardly persuade themselves that Peace is yet certain and our Merchants wish to Keep them in that Opinion. I beg the favor of you to send me the address of Congress &ca. the one sent me by your President was immediately forwarded to the Assembly without reading so that I dont know any of it’s Contents.
I am Gentlen. &c.
B. H.
